EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bradley Knepper on 4/29/22.
The application has been amended as follows: 	
	
	8. (Currently Amended)
Amend claim 8 line 2 to recite “the material support flag is configured to be pivoted”

	9. (Currently Amended)
Amend claim 9 line 2 to recite “the material support flag is configured to be pivoted”

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
Applicant has amended the claims to overcome the 112 rejections previously set forth in the Non-final Rejection mailed 12/08/21, which was the only rejection of record. The instant application is therefore allowed for reasons previously indicated in the Non-Final Rejection mailed 6/10/21.  As previously indicated in the Non-Final Rejection, the prior art fails to disclose a pivot plate assembly including a base plate, a riser connected to and extending from the base pate, the pivot plate connected to the riser by a pivot, and a material support flag connected to the base plate and has a support surface that is coplanar with a front surface of the base plate and with an outer surface of a first horizontal track.  This is because the instant invention requires a pivot plate assembly (1604) that includes a base plate (1704), riser (1712), pivot plate (1716), material support flag (1744) having a support surface (1752) that is coplanar with a front surface (1756, as can be seen from Figure 17b of the drawings of the instant application) of the base plate and with an outer surface of a first horizontal track (120), as described on page 11 lines 14- page 12 line 8 and can be seen from Figures 16c-19d of the instant application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726